DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s amendment filed on June 25, 2021 is entered.
	Claims 1-33 have been canceled.
	Claims 34-55 have been added.
	Claims 34-55 are pending and currently under consideration.

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 34-44, 50, 51, and 53-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:

an anti-FcγRIIb antibody comprising:
a) VH CDR1 of SEQ ID NO:83;
b) VH CDR 2 of SEQ ID NO:84;
c) VH CDR3 of SEQ ID NO:85; 
d)VL CDR1 of SEQ ID NO:86;
e) VL CDR2 of SEQ ID NO:87; and 
f) VL CDR3 of SEQ ID NO:88,
or an anti-FcγRIIb antibody comprising VH of SEQ ID NO:12 and VL of SEQ ID NO:25,


	The claims are drawn to an antibody that binds human FcγRIIb comprises less than six CDRs, e.g. three from VH or three from VL, or at least one CDRs. Dependent claim 50 while reciting six CDR sequences does not encompass the orders (e.g. CDRs 1-3 for the heavy chain and CDRs 1-3 for the light chain).

	The specification discloses anti-FcγRIIb clones having specific amino acid sequences for CDRs, VH, and VL (e.g. see pages 8-18 of the specification as-filed).

However, there does not appear to be sufficient guidance in the specification as filed as to how the skilled artisan would make and use the various amino acids sequences recited in the instant claims.  A person skill in the art would not be able to predict which additional CDRs are to be paired together to form a functional antibody with no antigen specificity.

It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. 




Sela-Culang et al. (Frontiers in Immunology, 2013, Vol. 4, Article 302, pages 1-13) shows that each CDR has its own unique amino acid composition different from the composition of other CDRs (e.g. see right col. in page 5).  In addition, Sela-Culang et al. teach that each CDR has a unique set of contact preferences, therefore, favoring certain amino acids over others (see lines spanning pages 5-6).  Sela-Culang et al. also teach that many attempts to isolate and design individual antigen-binding CDR or CDR derived peptides have failed and it is possible that a CDR on its own may not fold to the same conformation as in the context of the entire Fab crucial for antigen binding (e.g. see first full paragraph in the left col. in page 7).   

Therefore, it is unlikely that the antibodies as defined by the claims, which contain not all CDRs (e.g. only one CDR or only three CDRs from either heavy chain or light chain or six CDRs in unspecified order) would have the required FcγRIIb binding function and functional limitations such as “capable of preventing or reducing FcγRIIb binding to an Fc domain of a second antibody molecule”. The specification provides insufficient direction or guidance regarding how to produce antibodies as broadly defined by the claims other than the anti-FcγRIIb antibody with defined six CDRs for heavy chain and light chain or defined VH and VL. Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone. 

In view of the quantity of experimentation necessary, the limited working example, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trials and errors to make and use the claimed anti-FcγRIIb antibody with less than six CDRs.


	The claims are drawn to an antibody that binds human FcγRIIb comprises less than six CDRs, e.g. three from VH or three from VL, or at least one CDRs. Dependent claim 50 while reciting six CDR sequences does not encompass the orders (e.g. CDRs 1-3 for the heavy chain and CDRs 1-3 for the light chain).

	The specification discloses anti-FcγRIIb clones having specific amino acid sequences for CDRs, VH, and VL (e.g. see pages 8-18 of the specification as-filed).

There is insufficient written description in the specification as-filed of the claimed anti-FcγRIIb antibody with less than six CDRs or CDRs in random order as recited in the instant claims.

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (A) reduction to drawings (B) or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  MPEP 2163 II.A.3a.ii.
In Abbvie Deutschland Gmbh & Co KG, Abbvie Bioresearch Center, Inc.,and Abbvie Biotechnolo~, Ltd., v. Janssen Biotech In. And Centocor Biologics,LLC, Case No. 2013-1338 and 2013- 1346, C.A.Fed. ("Abbvie"), the Federal Circuit reiterates the inherent unpredictability of protein engineering in Abbvie.  For example, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen- Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established correlation. Instead, AbbVie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity.” 
A patent claiming a genus must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1351. It is not clear that disclosing an antigen would satisfy the written description requirement for a claim to an antibody.  

It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., Immunology Third Edition, Garland Publishing Inc. 1997, Chapter 3, Structure of the Antibody Molecule and Immunoglobulin Genes, pages 3:1-3:11, see entire selection). 

Chiu et al. (Antibodies 2019, 8,55; 1-80) teach that of all of the six CDRs, the VH CDR3 most often has changes in conformation with unbound and bound structures are compared. In 

Sela-Culang et al. (Frontiers in Immunology, 2013, Vol. 4, Article 302, pages 1-13) shows that each CDR has its own unique amino acid composition different from the composition of other CDRs (e.g. see right col. in page 5).  In addition, Sela-Culang et al. teach that each CDR has a unique set of contact preferences, therefore, favoring certain amino acids over others (see lines spanning pages 5-6).  Sela-Culang et al. also teach that many attempts to isolate and design individual antigen-binding CDR or CDR derived peptides have failed and it is possible that a CDR on its own may not fold to the same conformation as in the context of the entire Fab crucial for antigen binding (e.g. see first full paragraph in the left col. in page 7).   

Thus, based upon the common knowledges that minimally all six CDRs from VH and VL in their correct orders are required for antigen binding, a skilled artisan would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves.

	The instant specification has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between functions (e.g. antigen specificity) and the structure of the anti-FcγRIIb antibody with less than the required six CDRs in specific order (e.g. CDRs 1-3 in VH and CDRs 1-3 in VL) by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the antibody broadly encompassed by the claimed invention.


See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. 
This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.

It does not seem possible to predict the sequence/structure of CDRs that binds a given antigen even if three CDRs are provided as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. 
It does not appear based upon the limited disclosure of certain structurally defined anti-FcγRIIb antibodies alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the antibodies.

     	“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

    	 The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

     	In the absence of disclosure of relevant, identifying characteristics of the antibody correlating to its function of antigen specificity to FcγRIIb and capable of preventing or reducing 

        	Therefore, there is insufficient written description for genera of  the anti-FcγRIIb antibodies broadly encompassed by the claimed invention, other than the particular anti-FcγRIIb antibodies structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 




7.	Claims 34-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of US 10,525,129. 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims in the US 10,525,129 encompass the same or nearly the same anti-FcγRIIb antibody having the same six CDR sequences or VH and VL sequences (see sequence alignments below). As such, the conflicting claims encompassing the method of treating a patient having a target cells expressing FcγRIIb by administering the same or nearly the same anti-FcγRIIb antibody the US Patent would anticipate the instant claims.
Given the CON relationships between the instant application and US 10,525,129 and in view of Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340 (Fed. Cir. 2009) which indicated that the prohibition under 35 U.S.C. 121 does not apply to claims in a pending case which are directed to a non-elected invention of an application and the case is not a divisional of the application, the above obviousness-type double patenting rejections are set forth.
SEQ ID NOs: 83-84-85 fused alignment:
US-13-817-744A-12
; Sequence 12, Application US/13817744A
; Patent No. 10525129
; GENERAL INFORMATION
;  APPLICANT: University of Southampton and
;  APPLICANT:BioInvent International AB
;  TITLE OF INVENTION: COMBINED USE OF FC GAMMA RIIB
;  TITLE OF INVENTION:(CD32B) AND CD20 -- SPECIFIC ANTIBODIES
;  FILE REFERENCE: BIOBX/P49525PC
;  CURRENT APPLICATION NUMBER: US/13/817,744A
;  CURRENT FILING DATE: 2013-05-31
;  PRIOR APPLICATION NUMBER: PCT/GB2011/051572
;  PRIOR FILING DATE: 2011-08-19

;  PRIOR FILING DATE: 2010-08-20
;  NUMBER OF SEQ ID NOS: 106
;  SOFTWARE: SeqWin99
; SEQ ID NO 12
;  LENGTH: 117
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Clone 10 VH region
US-13-817-744A-12

  Query Match             84.7%;  Score 136.4;  DB 1;  Length 117;
  Best Local Similarity   39.5%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 SYGMH--------------VISYDGSNKYYADSVKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 SYGMHWVRQAPGKGLEWMAVISYDGSNKYYADSVKGRFTISRDNSKNTLYLQMNSLRAED 90

Qy         23 --------ELYDAFDI 30
                      ||||||||
Db         91 TAVYYCARELYDAFDI 106
SEQ ID NOs: 86-87-88 alignment:

RESULT 1
US-13-817-744A-25
; Sequence 25, Application US/13817744A
; Patent No. 10525129
; GENERAL INFORMATION
;  APPLICANT: University of Southampton and
;  APPLICANT:BioInvent International AB
;  TITLE OF INVENTION: COMBINED USE OF FC GAMMA RIIB
;  TITLE OF INVENTION:(CD32B) AND CD20 -- SPECIFIC ANTIBODIES
;  FILE REFERENCE: BIOBX/P49525PC
;  CURRENT APPLICATION NUMBER: US/13/817,744A
;  CURRENT FILING DATE: 2013-05-31
;  PRIOR APPLICATION NUMBER: PCT/GB2011/051572
;  PRIOR FILING DATE: 2011-08-19
;  PRIOR APPLICATION NUMBER: GB1013989.7
;  PRIOR FILING DATE: 2010-08-20
;  NUMBER OF SEQ ID NOS: 106
;  SOFTWARE: SeqWin99
; SEQ ID NO 25
;  LENGTH: 112
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Clone 10 VL region
US-13-817-744A-25

  Query Match             85.6%;  Score 146.3;  DB 1;  Length 112;
  Best Local Similarity   40.5%;  


Qy          1 TGSSSNIGAGYDVH---------------ADDHRPS------------------------ 21
              ||||||||||||||               |||||||                        
Db         23 TGSSSNIGAGYDVHWYQQLPGTAPKLLIYADDHRPSGVPDRFSGSKSGTSASLAISGLRS 82

Qy         22 --------ASWDDSQRAVI 32
                      |||||||||||
Db         83 EDEADYYCASWDDSQRAVI 101

8.	Claims 34-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of copending USSN 17/359,496 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are drawn to a method of treating a patient having target cells that express FcγRIIB by administering the same or nearly the same anti-FcγRIIb antibody comprising identical amino acid sequence for VH and/or VL or the same or nearly the same sequences for all six CDRs.  As such, the copending claims drawn to a method of using the same or nearly the same antibody as the instantly recited product would anticipate the instant claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644